Citation Nr: 1541678	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO. 09-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

2. Service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to special monthly compensation based on the loss of use of a creative organ, to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 13, 2008 and in excess of 70 percent from February 19, 2013.





5. Entitlement to an increased rating in excess of 60 percent for ischemic heart disease, status post myocardial infarction and CABG, associated with herbicide exposure, from December 1, 2010.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1969 to November 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from August 2008, December 2008, November 2010, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Effective February 2011, the Veteran is in receipt of a 100 percent combined schedular evaluation. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 



Accordingly, any future review of this Veteran's case should consider these electronic records.

In substantive appeal documents dated in July 2009 and November 2012, the Veteran requested a Board Videoconference hearing. However, in July 2015 the Veteran submitted a statement saying that he wished to cancel his Board Videoconference hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).


FINDINGS OF FACT

1. The Veteran was informed of a May 1994 denial of a claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities and did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities.

3. Resolving the benefit of the doubt in the Veteran's favor, his current peripheral neuropathy of the bilateral upper and lower extremities is etiologically related to his service-connected diabetes mellitus, type II.

4. Resolving the benefit of the doubt in the Veteran's favor, his current erectile dysfunction is related to his service-connected diabetes mellitus, type II.

5. During the entire rating period on appeal, the Veteran's symptoms have resulted in deficiencies in most areas and have been characterized by anxiety, nightmares, panic attacks, fear of the dark, fear of crowds, claustrophobia, anger, irritability, 
occasional rageful outbursts, mild paranoia, depressed mood, anhedonia, survivor's guilt, reduced concentration, recurrent intrusive images, diminished interest in activities, feelings of detachment/estrangement from others, difficulty concentrating, hypervigilance, fatigue/loss of energy, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control.

6. During the rating period on appeal, the Veteran's symptoms of ischemic heart disease have been characterized by a workload of 3 METs or less resulting in fatigue.

7. The most probative evidence of record indicates that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The May 1994 rating decision denying the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence since the May 1994 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

3. The criteria to establish service connection for peripheral neuropathy of the bilateral upper and lower extremities are met or approximated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309(a) (2015).

4. The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met. 38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 
38 C.F.R. § 3.350(a) (2015).

5. For the rating period from February 13, 2008 to February 18, 2013, the criteria for a higher rating of 70 percent, but no higher, for PTSD have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

6. For the rating period from February 19, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

7. For the rating period from December 1, 2010, the criteria for a rating of 100 percent for ischemic heart disease have been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2015).

8. The criteria for the assignment of a TDIU due to service-connected disabilities have been met for the entire rating period on appeal. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (the Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in April 2008, October 2008, and August 2010.

All available relevant evidence necessary for an equitable resolution of the appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions 





are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not indicated that he has any further evidence to submit to VA or which VA must obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be 

reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for peripheral neuropathy in May 1994, finding that peripheral neuropathy of the bilateral upper and lower extremities was not presumptively linked by law to herbicide exposure. The Veteran did not appeal this rating decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New evidence received subsequent to the May 1994 rating decision includes new private and VA treatment records. These treatment records show that the Veteran now has a clinical diagnosis of diabetes mellitus, type II, and has continued treatment for peripheral neuropathy of the bilateral upper and lower extremities. The Board finds that the new evidence received since the May 1994 rating decision is material to reopen a claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits.

Service Connection 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran has a current diagnosis of peripheral neuropathy of the bilateral upper and lower extremities. See March 2012 VA medical examination report. The Veteran has had this diagnosis in at least provisional form since at least July 1980. See July 1980 treatment record from Huguley Memorial Hospital. 

Diabetes mellitus, type II, has been service connected since March 2006. The examiner who performed the Veteran's June 2006 VA medical examination opined that the Veteran's peripheral neuropathy was not due to his service-connected diabetes mellitus, type II, because the peripheral neuropathy diagnosis pre-dated the diabetes mellitus diagnosis. However, the examiner who performed the Veteran's March 2012 VA medical examination stated that the Veteran has diabetic peripheral neuropathy. The evidence is in relative equipoise. The benefit-of-the-doubt rule applies and entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II, is granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Loss of Use of a Creative Organ

VA law provides that entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a).

Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ. Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa. When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted. 38 C.F.R. § 3.350(a)(1)(i-ii).

In addition, the VA Adjudication Procedure Manual also specifies an award for special monthly compensation based on loss of use of a creative organ in a male Veteran if loss of erectile power is shown, without the need for penile deformity. The loss of erectile power must be secondary to a service-connected disease process, such as diabetes or multiple sclerosis. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Blocks b, c. 

The Veteran has a current diagnosis of erectile dysfunction. See March 2012 VA medical examination report. As already noted, the Veteran has been service-connected for diabetes mellitus, type II, since March 2006. The Veteran's August 2008 VA medical examiner opined that the Veteran's erectile dysfunction was less likely than not related to the Veteran's service-connected diabetes mellitus, type II, because the erectile dysfunction was present before the diabetes mellitus, type II, diagnosis. The Veteran's March 2012 VA examiner noted that the Veteran had erectile dysfunction and opined that it was at least as likely as not due to the Veteran's service-connected diabetes mellitus, type II. The evidence is in relative equipoise. The benefit-of-the-doubt rule applies and entitlement to special monthly compensation for loss of use of a creative organ, to include as secondary to service-connected diabetes mellitus, type II, is granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's service-connected PTSD is evaluated as 50 percent disabling from February 13, 2008 to February 18, 2013 and as 70 percent disabling from February 19, 2013 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. § 4.130, DC 9434. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.





When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2014). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2014).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013)). In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Court of Appeals for the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). Under DSM-IV, a GAF score of 61-70 generally reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships. A score of 51-60 generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Scores of 41-50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 31 - 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.


The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 
Viewing the evidence with the benefit of the doubt to the Veteran, the evidence is in approximate balance and a 70 percent rating, but no higher, will be granted for the period beginning February 13, 2008. To this extent, the appeal is allowed.

The Veteran's VA treatment records and July 2008, March 2009, and February 2013 VA medical examinations all show that the Veteran had symptoms meeting or approximating the criteria for a 70 percent rating. 

During his July 2008 VA medical examination in connection with his increased rating claim, the Veteran reported hating people, isolation, nightmares almost nightly, averaging four hours of sleep per night, arguing with his girlfriend a lot, having a few friends, seeing his children occasionally, and avoiding crowds and thoughts of Vietnam. The examiner noted that the Veteran's social skills were fair to poor, his thought process was logical, coherent, and relevant, his reasoning and judgment were fair to poor, and he had difficulty with concentration and short term memory. The Veteran also reported passive suicidal thoughts and occasional thoughts of homicide, though stated he would never act on these thoughts. The Veteran's symptoms were reported as anxiety, nightmares, panic attacks, fear of the dark, fear of crowds, claustrophobia, anger irritability and occasional rageful outbursts, mild paranoia, hypervigilant misperceptions, depressed mood, anhedonia, guilt over survival, and reduced concentration. The examiner found that the Veteran had chronic PTSD and assigned him a GAF score range of 55-60, suggestive but of moderate impairment but not dispositive of the question of the severity of disorder. 

During his March 2009 VA medical examination, the Veteran reported continuing to experience frequent nightmares, occasional panic feelings, flashbacks, and triggers of intense memories of experience in Vietnam. He did not appear to have 


any hallucinations or delusions. His interactions were generally appropriate with good cooperation and good eye contact. His hygiene was good. 

However, the Veteran demonstrated some word finding difficulties, some problems recalling dates, and a slight tendency to ramble. The Veteran reported avoiding crowds and experiencing sleep walking and night sweats. The Veteran denied suicidal thoughts. The Veteran's symptoms were reported as recurrent intrusive images or thoughts about the trauma, recurrent distressing dreams about the trauma, physiological reactivity on exposure to cues, efforts to avoid thoughts/feelings associated with the trauma, diminished interest/participation/pleasure in activities, feelings of detachment/estrangement from others, irritability or outbursts of anger, difficulty concentrating, hypervigilance, fatigue/loss of energy, and poor concentration/indecisiveness. 

During his February 2013 VA medical examination, the examiner noted that his thought process and communication skills appeared to be within normal limits. He was cooperative, maintained good eye contact, and exhibited no inappropriate behavior. He appeared able to maintain personal hygiene and basic activities of daily living. His short and long term memory appeared to be without gross deficits. However, the Veteran reported mild difficulty with attention span and concentration, as well as mild dysfunction with short-term memory in routine day-to-day functioning. 

The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran's symptoms were reported as: depressed mood, anxiety, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence. The examiner found that the Veteran's symptoms had increased in intensity since his last examination and assigned him a GAF score of 52, suggestive of moderate impairment.

A May 2006 VA treatment record shows that the Veteran's sleep was much improved with medication. A March 2008 VA treatment record shows the Veteran's PTSD to be chronic and severe. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994). 

The record indicates that while the Veteran's symptoms periodically vary, and while they clearly do not meet all specified criteria for a 70 percent rating, they need not in order for the benefit to be granted. The Veteran is generally not capable of sustaining any more than minimal stress or establishing effective relationships in a social or work setting over any significant period of time. Given this finding, the Board will grant a 70 percent rating for the entirety of the rating period under the benefit-of-the-doubt doctrine. 

The criteria for a 100 percent rating are not met or approximated. The Veteran has never reported any symptoms tantamount or similar to those for a 100 percent rating: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name. 



The claim for a disability rating of 70 percent, but no greater, from February 13, 2008 to February 18, 2013 is granted. 

Ischemic Heart Disease

The Veteran's service-connected ischemic heart disease, status post myocardial infarction and CABG, associated with herbicide exposure, was evaluated as 10 percent disabling from July 16, 2010 to August 23, 2010, 100 percent disabling from August 24, 2010 to November 30, 2010 and 60 percent disabling from December 1, 2010 under Diagnostic Code 7017. Diagnostic Code 7017 applies to coronary bypass surgery (CABG). The Veteran is only appealing the portion of his disability rating after December 1, 2010. See January 2011 Notice of Disagreement.

Diagnostic Code 7017 `provides a 100 percent disability rating for three months following hospital admission for surgery. Thereafter, a 100 percent disability rating is provided for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. A 60 percent disability rating is provided for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

The Veteran had a VA medical examination in September 2010, where his METs were estimated to be 4. The Veteran had another VA medical examination in March 2012, where his METs were estimated to be 1-3. The Veteran did not have congestive heart failure, arrhythmia, a heart valve condition, an infectious cardiac condition, pericardial adhesions, or hospitalizations for his condition (other than CABG). There was no evidence of cardiac hypertrophy or cardiac dilatation. The Veteran's EKG test was normal. The evidence is in relative equipoise. The benefit-of-the-doubt rule applies and entitlement to a 100 percent disability rating for the entire appellate period is granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55.



Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected PTSD and ischemic heart disease should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected PTSD. A comparison of the Veteran's PTSD symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). During the rating period on appeal, the Veteran's symptoms have been characterized by anxiety, nightmares, panic attacks, fear of the dark, fear of crowds, claustrophobia, anger, irritability, occasional rageful outbursts, mild paranoia, depressed mood, anhedonia, guilt over survival, reduced concentration, recurrent intrusive images or thoughts about the trauma, physiological reactivity on exposure to cues, efforts to avoid thoughts/feelings associated with the trauma, diminished interest/participation/pleasure in activities, feelings of detachment/estrangement from others, hypervigilance, fatigue/loss of energy, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected ischemic heart disease. A comparison of the Veteran's ischemic heart disease symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture. . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). During the rating period on appeal, the Veteran's symptoms have been characterized by a workload of 3 METs or less resulting in fatigue. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's PTSD and ischemic heart disease; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorders and referral for extraschedular consideration is not warranted.

TDIU

The issue of a total disability rating based on individual unemployability is not a separate claim for benefits, rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities. See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). The Veteran directly applied for a TDIU in January 2009, and the RO denied the claim in a rating decision in May 2009. Even though the Veteran did not appeal that denial, this issue is still indirectly contained within his claims for increased ratings for his PTSD and ischemic heart disease.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Service connection is in effect for PTSD, rated as 70 percent disabling for the period on appeal; ischemic heart disease, status post myocardial infarction, rated as 100 percent disabling for the period on appeal; amputation, below left knee associated with diabetes mellitus, type II, rated as 100 percent disabling from February 9, 2011 and as 40 percent disabling from August 1, 2011; diabetes mellitus, type II, rated as 20 percent disabling for the period on appeal; peripheral arterial disease, right lower extremity associated with diabetes mellitus, type II, rated as 20 percent disabling from October 12, 2010; peripheral arterial disease, left lower extremity associated with diabetes mellitus, type II, rated as 20 percent disabling from October 12, 2010 and as 0 percent disabling from March 20, 2012; tinnitus, rated as 10 percent disabling for the period on appeal; and has non-compensable ratings for two surgical scars. The Veteran meets the schedular criteria for consideration of unemployability. 

During his July 2008 VA medical examination, upon which the Veteran's February 13, 2008 PTSD disability rating was based, the Veteran reported doing part-time horse training. He stated that he mostly stays at home at that time. During his February 2013 VA medical examination, the Veteran reported that he no longer worked and was retired from maintenance and janitorial work.

The Veteran has not been provided with a single medical opinion to address the impact of all of his service-connected disabilities on the Veteran's ability to engage in substantially gainful employment. However, although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. 

In March 2012, the Veteran was provided multiple VA medical examinations in connection with his service-connected diabetes mellitus, type II; ischemic heart disease; peripheral neuropathy; erectile dysfunction; peripheral arterial disease; and scars. In each case, the examiner provided an opinion as to whether or not the service-connected disability would affect the Veteran's ability to work. The examiner opined that the Veteran's peripheral arterial disease would affect his ability to work because his left extremity below the knee amputation would limit his physical ability to secure and maintain employment. As to every other service-connected disability, the examiner opined that they would not impact his ability to secure and maintain employment. 

Assessing the effect of the Veteran's combination of disabilities, including the limitations imposed upon the Veteran's ability to work by his service-connected PTSD and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal. See Geib v. Shinseki, 733 F.3d at 1354.


ORDER

The petition to reopen a claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II is granted. 

Service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II, is granted.

Special monthly compensation for loss of use of a creative organ is granted. 

A rating of 100 percent for ischemic heart disease, status post myocardial infarction and CABG, associated with herbicide exposure, from December 1, 2010 is granted.

A rating of 70 percent for PTSD is granted, effective February 13, 2008.

A rating greater than 70 percent for PTSD is denied. 

A TDIU is granted, effective February 13, 2008.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


